11 Utah 2d 164 (1960)
356 P.2d 285
ARNOLD FRANCOM D/B/A DAY-NITE LAUNDERCENTER NO. 8, AND GLEN PALMER D/B/A DAY-NITE LAUNDERCENTER NO. 6, PLAINTIFFS,
v.
UTAH STATE TAX COMMISSION, DEFENDANT.
No. 9271.
Supreme Court of Utah.
November 4, 1960.
Fabian & Clendenin, Earl M. Wunderli, Salt Lake City, for plaintiffs.
Walter L. Budge, Atty. Gen., Norman S. Johnson, Asst. Atty. Gen., F. Burton Howard, Asst. Atty. Gen., for defendant.
CALLISTER, Justice.
The Utah State Legislature in its 1959 regular session amended the Sales Tax Law to include, among other things, a tax upon the amount paid or charged for laundry services.[1] The plaintiffs appeal from a determination of the Utah State Tax Commission assessing them for sales tax under its interpretation of the amendment.
The sole question involved is whether or not the plaintiffs are engaged in or performing a "laundry service." The plaintiffs own and operate establishments furnishing the use of automatic washing machines and dryers to the general public. The machines are coin operated, and a customer may bring his soiled laundry to the establishment, place it in a washing machine, insert the required amount in the coin slot, and the items are washed. After the washing, the customer may put the items in a dryer and, upon inserting the required amount in the coin slot, have the machine dry them. All of the manual labor thus involved is performed by the customer.
Regardless of the fact that the actual manual operation or labor is performed by the customer, we are of the opinion that the plaintiffs are performing a "laundry service" within the meaning of the statute and thus the sales tax is applicable. The mere fact that the plaintiffs have no attendant at the establishment does not mean that the plaintiffs are not performing a "service." By making available to the public the machines necessary to the washing and drying of articles, they are performing a "laundry service."
Affirmed. No costs awarded.
CROCKETT, C.J., and WADE, HENRIOD, and McDONOUGH, JJ., concur.
NOTES
[1]  59-15-4(g), U.C.A. 1953.